DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comments
Applicants’ response filed on 7/12/2022 has been fully considered. Claims 2, 4, 10-11, 16, 20-21 and 23 are cancelled and claims 1, 3, 5-9, 12-15, 17-19, 22 and 24 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-9, 12-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al (US 2017/0275486) in view of Kameyama et al (US 2012/0003435).

Regarding claim 1, Chopra discloses a curable gellant ink composition (Abstract) comprising acrylate monomers (paragraph [0068]), acrylate oligomers (paragraph [0067]), photoinitiators comprising diphenyl-(2,4,6-trimethylbenzoyl)phosphine oxide (paragraph [0074]), isopropylthioxanthone (paragraph [0074]) and 2-dimethylamino-2-(4-methylbenzyl)-1-(4-morpholin-4-ylphenyl)-butanone and mixtures thereof (paragraph [0074]); a gellant pictured below where n is 0 to 20 (paragraphs [0032] and [0033]) and R1 and R1’ is an aromatic group selected from the groups listed below (paragraph [0034]); wherein the acrylate monomers comprise isobornyl acrylate (SR506A) (paragraph [0103]) and tetraethylene glycol diacrylate (paragraph [0069]) and wherein the ratio of total oligomer to total monomer is 0.21 (Example 4 of Table 1).
	The curable gellant ink composition reads on the claimed dielectric ink composition. The isobornyl acrylate and tetraethylene glycol diacrylate reads on the claimed at least two (meth)acrylate monomers. The isobornyl acrylate reads on the claimed low viscosity mono-functional monomer or di-functional monomer with the lowest viscosity out of the at least two (meth)acrylate monomers as it is one of Applicant’s preferred material for the low viscosity mono-functional monomer or di-functional monomer as stated in paragraph [0040] of Applicant’s Specification. The tetraethylene glycol diacrylate reads on the claimed high viscosity mono-functional monomer or di-functional monomer with the highest viscosity out of the at least two (meth)acrylate monomers as it is one of Applicant’s preferred material for the high viscosity mono-functional monomer or di-functional monomer as stated in paragraph [0040] of Applicant’s Specification. The isopropylthioxanthone reads on the claimed sensitizing photoinitiator as it is a thioxanthone photoinitiator which is one of Applicant’s preferred materials for the sensitizing photoinitiator. The 2-dimethylamino-2-(4-methylbenzyl)-1-(4-morpholin-4-ylphenyl)-butanone reads on the claimed amine synergist photoinitiator as it is one of Applicant’s preferred materials for the amine synergist photoinitiator. The diphenyl-(2,4,6-trimethylbenzoyl)phosphine oxide reads on the claimed phosphine oxide photoinitiator as it is one of Applicant’s preferred materials for the phosphine oxide photoinitiator. The total amount of oligomer of trifunctional aliphatic urethane acrylate oligomer in Example 4 of Table 1 is 15.13%. The total amount of monomers of isobornyl acrylate, N-acryloylmorpholine, epoxy acrylate, phenoxy ethyl acrylate and propoxylated glyceryl triacrylate in Example 4 of Table 1 is 71.62%. This amount is calculated by adding the amounts of each monomer in Example 4 of Table 1 (21.6% + 21.6% + 10% + 17.02% + 1.4% = 71.62%). Dividing the total amount of oligomer by the total amount in monomer in Example 4 in Table 1 would provide a ratio of total oligomer to total monomer of 0.21 (15.13% / 71.62% = 0.21).
	Chopra does not appear to disclose the amount of sensitizing photoinitiator present in an amount from about 1.5 wt% to about 7.5 wt% based on the total weight of the dielectric ink composition, the amount of amine synergist photoinitiator being in an amount form about 0.5 wt% to about 10 wt% based on the total weight of the dielectric ink composition and the amount of phosphine oxide photoinitiator being in an amount form about 0.5 wt% to about 10 wt% based on the total weight of the dielectric ink composition.
However, it would have been obvious to one of ordinary skill in the art to adjust the amount of sensitizing photoinitiator to be present in an amount from about 1.5 wt% to about 7.5 wt% based on the total weight of the dielectric ink composition, to adjust the amount of amine synergist photoinitiator being in an amount form about 0.5 wt% to about 10 wt% based on the total weight of the dielectric ink composition and to adjust the amount of phosphine oxide photoinitiator being in an amount form about 0.5 wt% to about 10 wt% based on the total weight of the dielectric ink composition because doing so would provide the desired curing speed of the ink composition while not using excess photoinitiators as a means to reduce manufacturing costs. 


    PNG
    media_image1.png
    333
    283
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    271
    127
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    523
    153
    media_image3.png
    Greyscale


Chopra does not appear to explicitly disclose the curable gellant ink composition comprising the ratio of low viscosity mono-functional or di-functional monomer to high viscosity mono-functional or di-functional monomer being greater than 5 to about 10.

However, Kameyama discloses an ink composition comprising a bi-functional monomer comprising tetraethylene glycol diacrylate (paragraph [0020]), wherein the bifunctional monomer is in an amount from 5% by weight to 60% by weight based on the weight of the ink composition (paragraph [0020]), isobornyl acrylate (paragraph [0022]) and wherein the amount of isobornyl acrylate is 5% by weight to 25% by weight based on the weight of the ink composition (paragraph [0022]).
The ratio of isobornyl acrylate to bifunctional monomer of tetraethylene glycol diacrylate is 0.2 (5/25) to 12 (60/5). This ratio is calculated by dividing the endpoints of the ranges for the amounts of  isobornyl acrylate and bifunctional monomer of tetraethylene glycol diacrylate.
This ratio overlaps the claimed range for the ratio of low viscosity mono-functional monomer to high viscosity di-functional monomer.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have an enhanced effect of ink spread and excellent curability (paragraphs [0020] and [0022] of Kameyama). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

It would have been obvious to one of ordinary skill in the art having the teachings of Chopra and Kameyama before him or her, to modify the curable gellant ink composition of Chopra to include the ratio of isobornyl acrylate to tetraethylene glycol diacrylate of Kameyama for the isobornyl acrylate and tetraethylene glycol diacrylate of Chopra because having the required ratio provides an enhanced effect of ink spread and excellent curability (paragraphs [0020] and [0022] of Kameyama).

Regarding claim 3, Chopra discloses the curable gellant ink composition comprising an oligomer of a urethane acrylate (paragraph [0067]).

Regarding claim 5, Chopra discloses the curable gellant ink composition further comprising multifunctional monomers increasing the crosslink density of the cured image (paragraph [0068]) and wherein the multifunctional monomer comprises trimethylolpropane triacrylate (paragraph [0068]).

Regarding claim 6, Chopra discloses the curable gellant ink composition (Abstract) comprising the photoinitiators comprising diphenyl-(2,4,6-trimethylbenzoyl)phosphine oxide (paragraph [0074]), isopropylthioxanthone (paragraph [0074]) and 2-dimethylamino-2-(4-methylbenzyl)-1-(4-morpholin-4-ylphenyl)-butanone and mixtures thereof (paragraph [0074]).
The isopropylthioxanthone reads on the claimed sensitizing photoinitiator as it is a thioxanthone photoinitiator which is one of Applicant’s preferred materials for the sensitizing photoinitiator.

Regarding claim 7, Chopra discloses the curable gellant ink composition (Abstract) comprising the photoinitiators comprising diphenyl-(2,4,6-trimethylbenzoyl)phosphine oxide (paragraph [0074]), isopropylthioxanthone (paragraph [0074]) and 2-dimethylamino-2-(4-methylbenzyl)-1-(4-morpholin-4-ylphenyl)-butanone and mixtures thereof (paragraph [0074]).
The 2-dimethylamino-2-(4-methylbenzyl)-1-(4-morpholin-4-ylphenyl)-butanone reads on the claimed amine synergist photoinitiator as it is one of Applicant’s preferred materials for the amine synergist photoinitiator.

Regarding claim 8, Chopra discloses the curable gellant ink composition (Abstract) comprising the photoinitiators comprising diphenyl-(2,4,6-trimethylbenzoyl)phosphine oxide (paragraph [0074]), isopropylthioxanthone (paragraph [0074]) and 2-dimethylamino-2-(4-methylbenzyl)-1-(4-morpholin-4-ylphenyl)-butanone and mixtures thereof (paragraph [0074]).
The diphenyl-(2,4,6-trimethylbenzoyl)phosphine oxide reads on the claimed phosphine oxide photoinitiator as it is one of Applicant’s preferred materials for the phosphine oxide photoinitiator.

Regarding claim 9, Chopra discloses the curable gellant ink composition further comprising a colorant (paragraph [0080]).

Regarding claim 12, Chopra discloses the curable gellant ink composition comprising a jetting temperature from about 60 °C to about 100 °C (paragraph [0136]), a viscosity of greater than 1 x 103 centipoise at less than about 25 °C (paragraph [0138]) and a viscosity of 5 to 20 cp at the jetting temperature (paragraph [0138]).
The jetting temperature overlaps the claimed value of 85 °C and the viscosity of greater than 1 x 103 centipoise at less than about 25 °C overlaps the claimed range for the viscosity at 25 °C.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to high gel strength due to the steep viscosity decrease from greater than 1 x 103 cp at less than 25 °C to about 5 to about 20 centipoise at the jetting temperature (paragraph [0138] of Chopra). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


	
Regarding claim 13, Chopra discloses a method comprising jetting of ink from an ink jet head and wherein the ink is the curable gellant ink composition as stated above (paragraphs [0094] to [0099]).

Regarding claim 22, Kameyama discloses an ink composition comprising a bi-functional monomer comprising tetraethylene glycol diacrylate (paragraph [0020]), wherein the bifunctional monomer is in an amount from 5% by weight to 60% by weight based on the weight of the ink composition (paragraph [0020]), isobornyl acrylate (paragraph [0022]), wherein the amount of isobornyl acrylate is 5% by weight to 25% by weight based on the weight of the ink composition (paragraph [0022]).
The ratio of isobornyl acrylate to bifunctional monomer of tetraethylene glycol diacrylate is 0.2 (5/25) to 12 (60/5). This ratio is calculated by dividing the endpoints of the ranges for the amounts of  isobornyl acrylate and bifunctional monomer of tetraethylene glycol diacrylate.
This ratio overlaps the claimed range for the ratio of low viscosity mono-functional monomer to high viscosity di-functional monomer.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have an enhanced effect of ink spread and excellent curability (paragraphs [0020] and [0022] of Kameyama). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al (US 2017/0275486) in view of Kameyama et al (US 2012/0003435) in further view of Wu et al (US 2016/0062230).

Chopra and Kameyama are relied upon as described above.

Regarding claim 14, Chopra and Kameyama do not appear to explicitly disclose a method of aerosol ink jet printing the dielectric ink composition.

However, Wu discloses a method of aerosol ink jet printing a solder mask (Abstract).

It would have been obvious to one of ordinary skill in the art having the teachings of Chopra, Kameyama and Wu before him or her, to modify the curable gellant ink composition of Chopra and Kameyama to apply the technique of aerosol printing of Wu for the curable gellant ink composition of Chopra because applying the technique of aerosol printing for an ink composition reduces process steps, reduces material waste, provides printing at higher resolution and good handling at higher viscosity (paragraph [0050] of Wu).

Claims 15, 17-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kasko et al (US 2006/0019431) in view of Chopra et al (US 2017/0275486) in further view of Kameyama et al (US 2012/0003435).
 
Regarding claim 15, Kasko discloses a device comprising a substrate (Fig. 8 #12; paragraph [0022]), first conductive lines (Fig. 8 #18; paragraph [0026]), a material layer disposed on the first conductive lines (Fig. 8 #54; paragraph [0032]) and a second conductive lines disposed on the material layer (Fig. 8 #60; paragraph [0042]).
	The material layer reads on the claimed dielectric layer. Fig. 8 discloses a junction where the first conductive lines, material layer and second conductive lines meet.
	The material layer being printed by printing an ink composition is a product by process limitation.
“Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966) Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

	Kasko does not appear to disclose the device comprising the dielectric layer being formed from a dielectric ink composition comprising a plurality of (meth)acrylate compounds comprising at least one (meth)acrylate oligomer and at least two (meth)acrylate monomers, the at least two of the (meth)acrylate monomers comprising a low viscosity monofunctional or difunctional monomer and a high viscosity monofunctional or difunctional monomer where the low viscosity monofunctional or difunctional monomer is the monofunctional or difunctional monomer with the lowest viscosity out of the at least two of the (meth)acrylate monomers and the high viscosity monofunctional or difunctional monomer is the monofunctional or difunctional monomer with the highest viscosity out of the at least two of the (meth)acrylate monomers, wherein the viscosities are at 25 °C, the ratio of low viscosity mono-functional or di-functional monomer to high viscosity mono-functional or di-functional monomer being from about 5 to 10, the ratio of total oligomer to total monomer being from about 0.2 to about 1.5, a sensitizing photoinitiator, an amine synergist photoinitiator, a phosphine oxide photoinitiator, a gellant and wherein the gellant is an ester-terminated polyamide of formula 1, wherein the amount of sensitizing photoinitiator present in an amount from about 1.5 wt% to about 7.5 wt% based on the total weight of the dielectric ink composition, wherein the amount of amine synergist photoinitiator being in an amount form about 0.5 wt% to about 10 wt% based on the total weight of the dielectric ink composition and wherein the amount of phosphine oxide photoinitiator being in an amount form about 0.5 wt% to about 10 wt% based on the total weight of the dielectric ink composition.

However, Chopra discloses a curable gellant ink composition (Abstract) comprising acrylate monomers (paragraph [0068]), acrylate oligomers (paragraph [0067]), photoinitiators comprising diphenyl-(2,4,6-trimethylbenzoyl)phosphine oxide (paragraph [0074]), isopropylthioxanthone (paragraph [0074]) and 2-dimethylamino-2-(4-methylbenzyl)-1-(4-morpholin-4-ylphenyl)-butanone and mixtures thereof (paragraph [0074]); a gellant pictured below where n is 0 to 20 (paragraphs [0032] and [0033]) and R1 and R1’ is an aromatic group selected from the groups listed below (paragraph [0034]); wherein the acrylate monomers comprise isobornyl acrylate (SR506A) (paragraph [0103]) and tetraethylene glycol diacrylate (paragraph [0069]) and wherein the ratio of total oligomer to total monomer is 0.21 (Example 4 of Table 1).
	The curable gellant ink composition reads on the claimed dielectric ink composition. The isobornyl acrylate and tetraethylene glycol diacrylate reads on the claimed at least two (meth)acrylate monomers. The isobornyl acrylate reads on the claimed low viscosity mono-functional monomer or di-functional monomer with the lowest viscosity out of the at least two (meth)acrylate monomers as it is one of Applicant’s preferred material for the low viscosity mono-functional monomer or di-functional monomer as stated in paragraph [0040] of Applicant’s Specification. The tetraethylene glycol diacrylate reads on the claimed high viscosity mono-functional monomer or di-functional monomer with the highest viscosity out of the at least two (meth)acrylate monomers as it is one of Applicant’s preferred material for the high viscosity mono-functional monomer or di-functional monomer as stated in paragraph [0040] of Applicant’s Specification. The isopropylthioxanthone reads on the claimed sensitizing photoinitiator as it is a thioxanthone photoinitiator which is one of Applicant’s preferred materials for the sensitizing photoinitiator. The 2-dimethylamino-2-(4-methylbenzyl)-1-(4-morpholin-4-ylphenyl)-butanone reads on the claimed amine synergist photoinitiator as it is one of Applicant’s preferred materials for the amine synergist photoinitiator. The diphenyl-(2,4,6-trimethylbenzoyl)phosphine oxide reads on the claimed phosphine oxide photoinitiator as it is one of Applicant’s preferred materials for the phosphine oxide photoinitiator. The total amount of oligomer of trifunctional aliphatic urethane acrylate oligomer in Example 4 of Table 1 is 15.13%. The total amount of monomers of isobornyl acrylate, N-acryloylmorpholine, epoxy acrylate, phenoxy ethyl acrylate and propoxylated glyceryl triacrylate in Example 4 of Table 1 is 71.62%. This amount is calculated by adding the amounts of each monomer in Example 4 of Table 1 (21.6% + 21.6% + 10% + 17.02% + 1.4% = 71.62%). Dividing the total amount of oligomer by the total amount in monomer in Example 4 in Table 1 would provide a ratio of total oligomer to total monomer of 0.21 (15.13% / 71.62% = 0.21).
Chopra does not appear to disclose the amount of sensitizing photoinitiator present in an amount from about 1.5 wt% to about 7.5 wt% based on the total weight of the dielectric ink composition, the amount of amine synergist photoinitiator being in an amount form about 0.5 wt% to about 10 wt% based on the total weight of the dielectric ink composition and the amount of phosphine oxide photoinitiator being in an amount form about 0.5 wt% to about 10 wt% based on the total weight of the dielectric ink composition.
However, it would have been obvious to one of ordinary skill in the art to adjust the amount of sensitizing photoinitiator to be present in an amount from about 1.5 wt% to about 7.5 wt% based on the total weight of the dielectric ink composition, to adjust the amount of amine synergist photoinitiator being in an amount form about 0.5 wt% to about 10 wt% based on the total weight of the dielectric ink composition and to adjust the amount of phosphine oxide photoinitiator being in an amount form about 0.5 wt% to about 10 wt% based on the total weight of the dielectric ink composition because doing so would provide the desired curing speed of the ink composition while not using excess photoinitiators as a means to reduce manufacturing costs. 



    PNG
    media_image1.png
    333
    283
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    271
    127
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    523
    153
    media_image3.png
    Greyscale


Kameyama discloses an ink composition comprising a bi-functional monomer comprising tetraethylene glycol diacrylate (paragraph [0020]), wherein the bifunctional monomer is in an amount from 5% by weight to 60% by weight based on the weight of the ink composition (paragraph [0020]), isobornyl acrylate (paragraph [0022]) and wherein the amount of isobornyl acrylate is 5% by weight to 25% by weight based on the weight of the ink composition (paragraph [0022]).
The ratio of isobornyl acrylate to bifunctional monomer of tetraethylene glycol diacrylate is 0.2 (5/25) to 12 (60/5). This ratio is calculated by dividing the endpoints of the ranges for the amounts of  isobornyl acrylate and bifunctional monomer of tetraethylene glycol diacrylate.
This ratio overlaps the claimed range for the ratio of low viscosity mono-functional monomer to high viscosity di-functional monomer.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have an enhanced effect of ink spread and excellent curability (paragraphs [0020] and [0022] of Kameyama). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

It would have been obvious to one of ordinary skill in the art having the teachings of Kasko and Chopra before him or her, to modify the device of Kasko to substitute the composition of the material layer of Kasko for the curable gellant ink composition of Chopra because having the required curable gellant ink composition provides high resolution of printed images (Abstract of Chopra).

It would have been obvious to one of ordinary skill in the art having the teachings of Kasko, Chopra and Kameyama before him or her, to modify the curable gellant ink composition of Chopra to include the ratio of isobornyl acrylate to tetraethylene glycol diacrylate of Kameyama for the isobornyl acrylate and tetraethylene glycol diacrylate of Chopra because having the required ratio provides an enhanced effect of ink spread and excellent curability (paragraphs [0020] and [0022] of Kameyama).
Regarding claim 17, Chopra discloses the curable gellant ink composition (Abstract) comprising the photoinitiators comprising diphenyl-(2,4,6-trimethylbenzoyl)phosphine oxide (paragraph [0074]), isopropylthioxanthone (paragraph [0074]) and 2-dimethylamino-2-(4-methylbenzyl)-1-(4-morpholin-4-ylphenyl)-butanone and mixtures thereof (paragraph [0074]).
The isopropylthioxanthone reads on the claimed sensitizing photoinitiator as it is a thioxanthone photoinitiator which is one of Applicant’s preferred materials for the sensitizing photoinitiator.

Regarding claim 18, Chopra discloses the curable gellant ink composition (Abstract) comprising the photoinitiators comprising diphenyl-(2,4,6-trimethylbenzoyl)phosphine oxide (paragraph [0074]), isopropylthioxanthone (paragraph [0074]) and 2-dimethylamino-2-(4-methylbenzyl)-1-(4-morpholin-4-ylphenyl)-butanone and mixtures thereof (paragraph [0074]).
The 2-dimethylamino-2-(4-methylbenzyl)-1-(4-morpholin-4-ylphenyl)-butanone reads on the claimed amine synergist photoinitiator as it is one of Applicant’s preferred materials for the amine synergist photoinitiator.

Regarding claim 19, Chopra discloses the curable gellant ink composition (Abstract) comprising the photoinitiators comprising diphenyl-(2,4,6-trimethylbenzoyl)phosphine oxide (paragraph [0074]), isopropylthioxanthone (paragraph [0074]) and 2-dimethylamino-2-(4-methylbenzyl)-1-(4-morpholin-4-ylphenyl)-butanone and mixtures thereof (paragraph [0074]).
The diphenyl-(2,4,6-trimethylbenzoyl)phosphine oxide reads on the claimed phosphine oxide photoinitiator as it is one of Applicant’s preferred materials for the phosphine oxide photoinitiator.

Regarding claim 24, Kameyama discloses an ink composition comprising a bi-functional monomer comprising tetraethylene glycol diacrylate (paragraph [0020]), wherein the bifunctional monomer is in an amount from 5% by weight to 60% by weight based on the weight of the ink composition (paragraph [0020]), isobornyl acrylate (paragraph [0022]) and wherein the amount of isobornyl acrylate is 5% by weight to 25% by weight based on the weight of the ink composition (paragraph [0022]).
The ratio of isobornyl acrylate to bifunctional monomer of tetraethylene glycol diacrylate is 0.2 (5/25) to 12 (60/5). This ratio is calculated by dividing the endpoints of the ranges for the amounts of  isobornyl acrylate and bifunctional monomer of tetraethylene glycol diacrylate.
This ratio overlaps the claimed range for the ratio of low viscosity mono-functional monomer to high viscosity di-functional monomer.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have an enhanced effect of ink spread and excellent curability (paragraphs [0020] and [0022] of Kameyama). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive.

Applicants argue that Chopra is silent as to the specific contents in an ink formulation with respect to the sensitizing photoinitiator, the amine synergist photoinitiator and the phosphine oxide photoinitiator.

The Examiner notes that Chopra does not appear to disclose the amount of sensitizing photoinitiator present in an amount from about 1.5 wt% to about 7.5 wt% based on the total weight of the dielectric ink composition, the amount of amine synergist photoinitiator being in an amount form about 0.5 wt% to about 10 wt% based on the total weight of the dielectric ink composition and the amount of phosphine oxide photoinitiator being in an amount form about 0.5 wt% to about 10 wt% based on the total weight of the dielectric ink composition.
However, it would have been obvious to one of ordinary skill in the art to adjust the amount of sensitizing photoinitiator to be present in an amount from about 1.5 wt% to about 7.5 wt% based on the total weight of the dielectric ink composition, to adjust the amount of amine synergist photoinitiator being in an amount form about 0.5 wt% to about 10 wt% based on the total weight of the dielectric ink composition and to adjust the amount of phosphine oxide photoinitiator being in an amount form about 0.5 wt% to about 10 wt% based on the total weight of the dielectric ink composition because doing so would provide the desired curing speed of the ink composition while not using excess photoinitiators as a means to reduce manufacturing costs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785